Citation Nr: 1227459	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

5.  Entitlement to a disability rating in excess of 70 percent for service-connected PTSD.

6.  Entitlement to a compensable disability rating for service-connected erectile dysfunction.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, that denied the above claims.

The Veteran had initially requested to testify at a hearing before a Veterans Law Judge.  However, he subsequently withdrew his request for a hearing.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

The issues of service connection for gastroesophageal reflux disease, irritable bowel syndrome, hypertension, and a sleep disorder, as well as the claim of entitlement to an increased rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not shown to be manifested by deformity of the penis. 

2.  The evidence of record shows that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2011).


2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.340, 3.341, 4.15, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For increased-rating claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2006, June 2006, July 2008, May 2009, and August 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  To the extent that any notice was not timely provided, complete notice was ultimately issued and all matters have been readjudicated, last in April 2010, curing any timing defect.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  He was also provided notice of the applicable relevant diagnostic code provisions.  Accordingly, no further development is required with respect to the duty to notify.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  Additionally, the Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).

Erectile Dysfunction 

The Veteran is service connected for erectile dysfunction, for which a noncompensable disability rating has been assigned under Diagnostic Code 7599-7522.  Under Diagnostic Code 7522, a penis deformity with a loss of erectile power warrants a 20 percent disability rating.  This is the sole disability rating provided under this diagnostic code provision. 

It is noted that the Veteran has been granted entitlement to special monthly compensation based on the loss of use of a creative organ.  For the Veteran to warrant a higher disability rating for his erectile dysfunction, 38 C.F.R. § 4.115b , Diagnostic Code 7522, the evidence must demonstrate a deformity of the penis with loss of erectile power. 

VA outpatient treatment records dated from May 2008 to January 2010 show that the Veteran was intermittently reported to have a history of erectile dysfunction.  Treatment for the erectile dysfunction was said to be with Levitra.

Upon VA genitourinary examination in March 2010, the Veteran provided a 10- year history of erectile dysfunction, which had become worse over the preceding year.  He was being treated with vardenfil, which was not deemed effective.  There were no reported side effects from this treatment.  His testosterone levels had been checked in 2003 and 2006 and were within normal limits.  There was no history of trauma, neoplasm, or systemic symptoms due to genitourinary disease.  There were no urinary symptoms, leakage, or cardiovascular symptoms.  There was no history of recurrent urinary tract infections, obstructive voiding, renal dysfunction or failure, acute nephritis, or hydronephrosis.  Vaginal penetration was not possible, and oral medication was not effective in allowing intercourse.  Examination of the penis, testicles, prostate, epididymis, spermatic cord, scrotum, and seminal vesicles was normal.  The diagnosis was erectile dysfunction.  There were no effects of this disability on usual activities of daily living.

Having carefully considered the competent medical evidence of record, the Board concludes that a compensable disability rating for the Veteran's erectile dysfunction is not warranted for any time covered by this appeal.  While the medical evidence of record shows that the Veteran experiences erectile dysfunction, this has been compensated by the special monthly compensation for the loss of use of a creative organ.  For the Veteran to warrant a higher disability rating for his erectile dysfunction, 38 C.F.R. § 4.115b, Diagnostic Code 7522 requires a deformity of the penis with loss of erectile power.  The foregoing medical examination report is evidence against the claim as it fails to show any deformity of the penis.  Rather, physical examination of the penis was normal.  Accordingly, the criteria for a compensable disability rating based on deformity of the penis with loss of erectile power have not been met for any portion of the rating period on appeal. 

Additionally, the Board has considered the testimony and statements of the Veteran as to the extent of his current erectile dysfunction.  He is certainly competent to report that his symptoms have worsened.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The preponderance of the evidence is against the claim, and thus it must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 49. 

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where the above percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the following standard: 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

After reviewing the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board has determined that the Veteran is entitled to a TDIU.

Service connection is in effect for the Veteran's PTSD which is currently rated as 70 percent disabling and for erectile dysfunction, rated as noncompensable.

Given that the Veteran's PTSD is rated 70 percent disabling and his combined rating is 70 percent, he satisfies the requirements under 4.16(a) and the sole question, thus, becomes whether his disabilities, in and of themselves, preclude him from securing or following a substantially gainful occupation.

In an April 2005 letter from the Veteran addressed to C. W., his former employer, he indicated that he could no longer safely perform his job because his PTSD symptoms had increased in severity.  The Veteran described problems communicating with customers, and also noted memory impairment, panic attacks, and concentration deficit.  He added that he became disoriented while talking to customers and had difficulty controlling his impulses.  The Veteran concluded that he would no longer be able to continue his employment.

A private medical record from G. A., M.D., dated in December 2005, reflects a diagnosis of profound PTSD.  A global assessment of functioning (GAF) score of 38 was assigned, which is indicative of some impairment in reality testing or communication or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  Dr. A. concluded that the Veteran was now unable to maintain gainful employment.

An undated letter from T. E., a former sales manager of the Veteran, received in January 2006, shows that the Veteran had been a route salesman, but that on several occasions he had been caught going home early and not calling on his customers.  He would forget to call his customers for their orders, and would also send the wrong products.  He would have trouble retaining product knowledge.  His sales had steadily declined, so it was mutually agreed upon that he resign from his position.

A private medical record from Dr. A., dated in January 2006, shows that the Veteran remained profoundly depressed, despondent, and nonfunctional.  Dr. A. opined that the Veteran was incapable of performing gainful work.  Based on the history, this would go back to the time that he had been let go in the spring of 2005.

At a July 2006 VA PTSD examination, the Veteran reported that he was no longer working because he had lost his knowledge as to the products that he sold.  At times, he could not get out of bed because he would be up all night crying.  The examiner noted that there were no objective findings regarding employment, only the Veteran's contentions.

A July 2006 statement from his spouse shows that the Veteran's PTSD symptoms, including nightmares, flashbacks, panic attacks, memory loss, and difficulty concentrating had increased in severity to the degree that he could no longer work.  She described that when he was still working, she would do his work for him - calling customers, placing orders, and entering data into the computer.  She added that his symptoms continued to worsen progressively.

Additional lay statements, including one in April 2007 from his brother, attested to his increased PTAS symptoms and inability to hold employment.

At a VA PTSD examination in December 2008, the Veteran reported that he retired because of poor concentration and memory for orders as a salesman.  He added that he had wanted to stay home versus making sales calls in person.  The diagnosis was moderate PTSD, and a GAF of 50 was assigned, which is indicative of serious impairment in social and occupational functioning.  The examiner added that in his most recent job in 2005, he had so much difficulty due to poor memory, poor concentration, and agoraphobia, that he was unable to continue this work.  The examiner noted, however, that these extreme levels of lethargy, fatigue, and poor concentration were not typical of PTSD, but were characteristic of being overmedicated, deeply depressed, or psychotic.  The examiner indicated that the Veteran was unlikely to be able to maintain a sedentary or physical job with his current severe level of anergia, fatigue, and lethargy.

A June 2009 VA esophagus and hiatal hernia examination report and a March 2010 VA genitourinary examination report each show the Veteran's reports of having last worked in 2005 because of problems with panic attacks. 

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is unemployable due to his PTSD disability alone.  Throughout the pendency of the appeal, he has consistently reported that his PTSD prevents him from working, as he has difficulty with memory loss, concentration, and communicating with others.  Credible lay evidence in the file shows that the Veteran has not worked since 2005 and that his last employment was terminated because of the symptoms associated with his PTSD.  He has presented credible and competent lay evidence regarding the severity of his PTSD and its impact on his ability to work in his previous capacity as a salesman.  There is no indication that the Veteran has any additional vocational training or skills in any other field. 

Moreover, Dr. A. in December 2005 and January 2006 concluded that the Veteran was incapable of performing gainful work.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Based on the evidence, the Board resolves any doubt in the Veteran's favor to find that his service-connected PTSD renders him incapable of obtaining or retaining substantially gainful employment. 

The Board recognizes that the VA examiner in December 2008, in noting that the Veteran was unable to continue to work because of poor memory, poor concentration, and agoraphobia, stated that such symptoms were not typical of PTSD.  However, the Board finds that this opinion is of limited probative value as in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides the rating criteria for PTSD, memory loss, poor concentration, and social isolation are all listed as characteristics of an anxiety disorder.  

Given that the Board finds the December 2008 VA examination report to be of limited probative value, and as there is no competent evidence of record distinguishing the symptoms between PTSD and any other disability causing the Veteran's unemployability, the Board finds entitlement to a TDIU is warranted.  Given the foregoing, the Board finds that the Veteran is precluded from substantially gainful employment due to his service-connected PTSD.  


ORDER

A compensable disability rating for service-connected erectile dysfunction is denied.

A TDIU is granted, subject to the laws and regulations governing monetary awards. 


REMAND

Unfortunately, a remand is required in this case as to the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran asserts that he has gastroesophageal reflux disease, irritable bowel syndrome, hypertension, and a sleep disorder, each as a result of his service-connected PTSD.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The July 2009 esophagus and hiatal hernia examination report shows that the Veteran was diagnosed with gastroesophageal reflux disease with hiatal hernia and esophageal compression with tertiary contraction.  The examiner opined that this disability was not caused by or a result of the service-connected PTSD.  The gastroesophageal reflux disease was found to be secondary to the hiatal hernia and esophageal compression with tertiary contraction, and it was determined that the PTSD did not cause it.  The examiner, however, did not provide an opinion as to whether the gastroesophageal reflux disease with hiatal hernia and esophageal compression with tertiary contraction is aggravated by the PTSD.

Moreover, an opinion has not been provided as to whether the service-connected PTSD either (a) caused or (b) aggravates the asserted irritable bowel syndrome, hypertension, and/or sleep disorder.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, on remand, the Veteran should be afforded another VA examination to determine whether he currently has gastroesophageal reflux disease, irritable bowel syndrome, hypertension, and a sleep disorder that is secondary [either caused by or is aggravated by] the service-connected PTSD.

With regard to the Veteran's claim for an increased disability rating for PTSD, as noted above, the Board finds that the December 2008 VA PTSD examination report is of limited probative value.  Moreover, in a lay statement dated in January 2009, the Veteran's brother enumerated various discrepancies that were set forth in the December 2008 VA PTSD examination report.  In light of the questionable probative value of the examination report, and given that it has been almost four year since that examination, the Board finds that a new PTSD examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377   (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his gastroesophageal reflux disease, irritable bowel syndrome, hypertension, sleep disorder, and PTSD should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran for his gastroesophageal reflux disease, irritable bowel syndrome, hypertension, sleep disorder, and PTSD, dated from January 2010.  All records obtained must be associated with the Veteran's claims file.

2.  The RO shall arrange for the Veteran to undergo an appropriate VA examination(s) so as to ascertain the precise nature and etiology of his asserted gastroesophageal reflux disease, irritable bowel syndrome, hypertension, and a sleep disorder.  

The entire claims file, to include a copy of this Remand, must be made available to each examiner in conjunction with conducting the examination of the Veteran.  The examiner must annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions shall be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.

The respective examiner is directed to render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that any current gastroesophageal reflux disease, irritable bowel syndrome, hypertension, and a sleep disorder found on examination, was incurred in or aggravated by service.  In doing so, the examiner must acknowledge the competent reports of the Veteran and other lay witnesses as to the onset and continuity of symptomatology.

The examiner must also determine whether it is at least as likely as not that the current gastroesophageal reflux disease, irritable bowel syndrome, hypertension, and a sleep disorder is proximately due to or the result the Veteran's service-connected PTSD.  The examiner must also separately comment on whether the service-connected PTSD aggravates any gastroesophageal reflux disease, irritable bowel syndrome, hypertension, and a sleep disorder found on examination.

If aggravation is found, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  As noted, the examiner must acknowledge the competent reports of the Veteran and other lay witnesses as to the onset and continuity of symptomatology.

A complete rationale for any opinions expressed must be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  The RO shall schedule the Veteran for a VA PTSD examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims file was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411. 

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD.  The examiner shall assign a GAF score and explain the basis for this finding.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The RO should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  Thereafter, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


